 

GUARANTY

 

This Guaranty (“Agreement”) is made and executed this __ day of January, 2013 by
MamaMancini’s LLC, a limited liability company, duly formed and validly existing
pursuant to the laws of New Jersey (“Guarantor”), having its principal place of
business at 627 Inwood Lane, South Orange, NJ 07079 in favor of FAUNUS GROUP
INTERNATIONAL, INC., a Delaware corporation (“FGI”), having its principal place
of business at 80 Broad Street, 22nd Floor, New York, New York 10004.

 

BACKGROUND

 

A. FGI intends to establish financing arrangements with, extend credit to and/or
purchase receivables from MamaMancini’s Inc. (“Client”) pursuant to the terms
and conditions of the certain Sale of Accounts and Security Agreement dated as
of the date hereof between Client and FGI (as may hereafter be amended,
supplemented, restated or replaced from time to time, the “MamaMancini’s
Agreement”).

 

B. In order to induce FGI to enter into the financing arrangements with and make
loans and extend credit to the Client, Guarantor undertakes and agrees as set
forth below.

 

1. Obligations Guaranteed. To induce FGI to enter into the MamaMancini’s
Agreement and consider extending or continuing to extend credit or purchase
receivables from time to time to Client thereunder, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Guarantor, intending to be legally bound hereby, absolutely and
unconditionally guarantees and becomes surety for the payment and performance
when due (at maturity, upon acceleration, or otherwise) of all of the debts and
obligations of Client of every kind or nature, whether joint or several, due or
to become due, absolute or contingent, now existing or hereafter arising, and
whether principal, interest, fees, costs, expenses or otherwise, and arising
under the MamaMancini’s Agreement or otherwise (including without limitation any
interest and/or expenses accruing following the commencement of any insolvency,
receivership, reorganization or bankruptcy case or proceeding relating to
Client, whether or not a claim for post-petition interest and/or expenses is
allowed in such case or proceeding) (collectively, the “Obligations”). Guarantor
shall also pay or reimburse FGI on demand for all costs and expenses, including
without limitation attorneys’ fees, incurred by FGI at any time to enforce,
protect, preserve, or defend FGI’s rights hereunder and with respect to any
property securing this Agreement. All payments hereunder shall be made in lawful
money of the United States, in immediately available funds. Unless otherwise
defined herein, all capitalized terms shall have the respective meanings given
to such terms in the MamaMancini’s Agreement.

 

2. Representations and Warranties. Guarantor represents and warrants that:

 

(a) Guarantor’s execution and performance of this Agreement shall not (i)
violate or result in a default or breach (immediately or with the passage of
time) under any contract, agreement or instrument to which Guarantor is a party,
or by which Guarantor or any asset of Guarantor is bound, (ii) violate or result
in a default or breach under any order, decree, award, injunction, judgment,
law, regulation or rule, (iii) cause or result in the imposition or creation of
any lien or other encumbrance upon any property or asset of Guarantor, or (iv)
violate or result in a breach of the certificate of formation or operating
agreement of Guarantor.

 

 

 

  

(b) Guarantor has the full power and authority to enter into and perform under
this Agreement, which has been authorized by all necessary action on behalf of
Guarantor.

 

(c) No consent, license or approval of, or filing or registration with, any
governmental authority is necessary for the execution and performance hereof by
Guarantor.

 

(d) This Agreement constitutes the valid and binding obligation of Guarantor
enforceable in accordance with its terms.

 

(e) This Agreement promotes and furthers the business and interests of Guarantor
and the creation of the obligations hereunder will result in direct financial
benefit to Guarantor.

 

3. Guarantor Acknowledgements.

 

(a) Guarantor hereby waives notice of (i) acceptance of this Agreement, (ii) the
existence or incurring from time to time of any Obligations guaranteed
hereunder, (iii) nonpayment, the existence of any Event of Default, the making
of demand, or the taking of any action by FGI, under the MamaMancini’s
Agreement, and (iv) default and demand hereunder.

 

(b) Guarantor acknowledges that Guarantor (i) has examined or had the
opportunity to examine the MamaMancini’s Agreement and related agreements and
(ii) waives any defense which may exist resulting from Guarantor’s failure to
receive or examine at any time the MamaMancini’s Agreement or any amendments,
supplements, restatements or replacements therefor.

 

(c) Guarantor acknowledges that it shall not do anything to impede or interfere
in any manner with the normal collection and payment of the Purchased Account(s)
assigned and sold to FGI.

 

(d) Guarantor acknowledges that in entering into this Agreement, Guarantor is
not relying upon any statement, representation, warranty or opinion of any kind
from FGI as to the present or future financial condition, performance, assets,
liabilities or prospects of Client or as to any other matter.

 

4. FGI Actions. Guarantor hereby consents and agrees that FGI may at any time or
from time to time in FGI’s discretion (a) extend or change the time of payment
and/or change the manner, place or terms of payment of any or all Obligations,
(b) amend, supplement, restate or replace the MamaMancini’s Agreement or any
related agreements, (c) renew or extend any financing now or hereafter reflected
by the MamaMancini’s Agreement or the maturity thereof or increase (without
limit of any kind and whether related or unrelated) or decrease loans and
extensions of credit to Client, (d) modify the terms and conditions under which
loans, extensions of credit or purchases of receivables may be made to Client,
(e) settle, compromise or grant releases for liabilities of Client, and/or any
other Person or Persons liable with Guarantor for, any Obligations, (f)
exchange, compromise, release or surrender, or subordinate or release any lien
on, any property (including any collections therefrom or proceeds thereof) of
Client or any other Person or Persons now or hereafter securing any of the
Obligations, and (g) apply any and all payments and proceeds of any property of
any Person securing any or all of the Obligations received by FGI at any time
against the Obligations in any order as FGI may determine; all of the foregoing
in such manner and upon such terms as FGI may see fit, and without notice to or
further consent from Guarantor, who hereby agrees to be and shall remain bound
upon this Agreement notwithstanding any such action on FGI’s part.

 

2

 

  

5. Scope of Guaranty. The Agreement is an agreement of suretyship and a guaranty
of payment and not of collection. The liability of Guarantor hereunder is
absolute, primary, unlimited and unconditional and shall not be reduced,
impaired or affected in any way by reason of (a) any failure to obtain, retain
or preserve, or the lack of prior enforcement of, any rights against any Person
or Persons liable for the Obligations (including Client and Guarantor) or in any
property, (b) the invalidity, unenforceability or voidability of any Obligations
or any liens or rights in any property pledged by any Person or Persons, (c) any
delay in making demand upon Client or any delay in enforcing, or any failure to
enforce, any rights against Client or any other Person or Persons liable for any
or all of the Obligations or in any property pledged by any Person or Persons,
even if such rights are thereby lost, (d) any failure, neglect or omission on
FGI’s part to obtain, perfect or continue any lien upon, protect, exercise
rights against, or realize on, any property of Client, Guarantor or any other
party securing the Obligations, (e) the existence or nonexistence of any
defenses which may be available to the Client with respect to the Obligations,
(f) the granting of any waiver or forbearance at any time and for any period
with respect to any performance by Client or any Event of Default under the
MamaMancini’s Agreement, (g) the commencement of any bankruptcy, reorganization,
liquidation, dissolution or receivership proceeding or case filed by or against
Client or any Guarantor or (h) any other fact, event, condition or omission
which may give rise to a suretyship defense. Guarantor promises and undertakes
to make all payments hereunder free and clear of any deduction, offset, defense,
claim or counterclaim of any kind.

 

6. Reinstatement. If any or all payments or proceeds of property securing any or
all of the Obligations made from time to time to FGI with respect to any
obligation hereby guaranteed are at any time recovered from, or repaid by, FGI
in whole or in part in any bankruptcy, reorganization, receivership, insolvency
or similar case or proceeding instituted by or against Client, this Agreement
shall continue to be fully applicable to (or, as the case may be, reinstated to
be applicable to) such obligation to the same extent as if the recovered or
repaid payment(s) or proceeds had never been originally paid to FGI.

 

7. Cumulative Remedies. All rights and remedies hereunder and under the
MamaMancini’s Agreement, and related agreements, are cumulative and not
alternative, and FGI may proceed in any order from time to time against Client,
Guarantor and/or any other Person or Persons liable for any or all of the
Obligations and their respective assets. FGI shall not have any obligation to
proceed at any time or in any manner against, or exhaust any or all of FGI’s
rights against, Client or any other Person or Persons liable for any or all of
the Obligations prior to proceeding against Guarantor hereunder.

 

3

 

  

8. Security Interest. As additional security for the Obligations, Guarantor
hereby grants to FGI a security interest in all of Guarantor’s right, title and
interest in and to the following assets, wherever located and whether now or
hereafter owned or acquired: (a) all Accounts, (b) Chattel Paper, (c) Commercial
Tort Claims, (d) Deposit Accounts, (e) Documents, (f) Equipment, (g) General
Intangibles, (h) Goods (including but not limited to all files, correspondence,
computer programs, tapes, disks and related data processing software which
contain information identifying or pertaining to any of the Collateral or any
Account Debtor or showing the amounts thereof or payments thereon or otherwise
necessary or helpful in the realization thereon or the collection thereof, (i)
Inventory, (j) Instruments, (k) Investment Property, (l) Letters of Credit and
Letter of Credit rights, (m) all Supporting Obligations and (n) all cash and
non-cash proceed of the foregoing (including insurance proceeds) (collectively,
the “Collateral”). Upon the occurrence of an “Event of Default” under, and as
defined by, the MamaMancini’s Agreement or any breach or default by Guarantor
under this Agreement (each an “Event of Default”), FGI shall have all the rights
of a secured party under applicable law, and more specifically under the Uniform
Commercial Code (in effect in the State of New York) and shall have all the
rights and remedies set forth in the MamaMancini’s Agreement. In addition and
without limitation, FGI may, without notice to or demand upon the Guarantor and
take possession of the Collateral, and for that purpose FGI may enter upon any
premises on which the Collateral may be situated and remove the same therefrom;
require Guarantor to assemble all or any part of the Collateral at such location
or locations within the jurisdiction(s) of Guarantor’s principal office(s) or at
such other locations as FGI may reasonably designate. Unless the Collateral is
perishable or threatens to decline speedily in value or is of a type customarily
sold on a recognized market, the FGI shall give to Guarantor at least five (5)
business days prior written notice of the time and place of any public sale of
Collateral or of the time after, which any private sale or any other intended
disposition is to be made. The Guarantor hereby acknowledges that five (5)
business days prior written notice of such sale or sales shall be reasonable
notice. In addition, Guarantor waives any and all rights that it may have to a
judicial hearing in advance of the enforcement of any of FGI’s rights hereunder,
including, without limitation, its right following an Event of Default to take
immediate possession of the Collateral and to exercise its rights with respect
thereto. In addition, FGI shall have and may exercise any or all other rights
and remedies it may have available at law, in equity, or otherwise. All of FGI’s
rights and remedies, whether evidenced by this Agreement, the MamaMancini’s
Agreement or any other writing, shall be cumulative and may be exercised
singularly or concurrently. Election by FGI to pursue any remedy shall not
exclude pursuit of any other remedy, and an election to make expenditures or to
take action to perform an obligation of Guarantor under this Agreement, after
Guarantor’s failure to perform, shall not affect FGI’s right to declare a
default and to exercise its remedies.

 

9. Subrogation. Any and all rights of any nature of Guarantor to subrogation,
reimbursement or indemnity and any right of Guarantor to recourse to any assets
or property of, or payment from, Client or any other Person or Persons liable
for any or all of the Obligations as a result of any payments made or to be made
hereunder for any reason shall be unconditionally subordinated to all of FGI’s
rights under the MamaMancini’s Agreement and Guarantor shall not at any time
exercise any of such rights unless and until all of the Obligations have been
unconditionally paid in full. Any payments received by Guarantor in violation of
this Section 9 shall be held in trust for and immediately remitted to FGI.

 

4

 

 

10. FGI Records. FGI’s books and records of any and all of the Obligations,
absent manifest error, shall be prima facie evidence against Guarantor of the
indebtedness owing or to become owing to FGI hereunder.

 

11. Continuing Surety. This Agreement shall constitute a continuing surety
obligation with respect to all Obligations from time to time incurred or arising
and shall continue in effect until all Obligations are indefeasibly paid and
satisfied and the liability of Guarantor under this Agreement may not be revoked
or terminated.

 

12. Setoff. Guarantor agrees that FGI shall have a right of setoff against any
and all property of Guarantor now or at any time in FGI’s possession, including
without limitation deposit accounts, and the proceeds thereof, as security for
the obligations of Guarantor hereunder.

 

13. Acceleration. If an Event of Default occurs and is continuing, then all of
Guarantor’s liabilities of every kind or nature to FGI hereunder shall, at FGI’s
option, become immediately due and payable and FGI may at any time and from time
to time, at FGI’s option (regardless of whether the liability of Client or any
other Person or Persons liable for any or all of the Obligations has matured or
may then be enforced), take any and/or all actions and enforce all rights and
remedies available hereunder or under applicable law to collect Guarantor’s
liabilities hereunder.

 

14. Enforcement Timing. Failure or delay in exercising any right or remedy
against Guarantor hereunder shall not be deemed a waiver thereof or preclude the
exercise of any other right or remedy hereunder. No waiver of any breach of any
provision of this Agreement shall be construed as a waiver of any subsequent
breach or of any other provision.

 

15. Confession.

 

(a) GUARANTOR HEREBY IRREVOCABLY AUTHORIZES AND EMPOWERS ANY ATTORNEY(S) OR THE
CLERK OF ANY COURT OF RECORD IN THE STATE OF NEW YORK, OR ELSEWHERE, FOLLOWING
THE OCCURRENCE OF AN EVENT OF DEFAULT, TO APPEAR FOR GUARANTOR IN ANY SUCH
COURT, WITH OR WITHOUT DECLARATION FILED, AS OF ANY TERM OR TIME, AND CONFESS OR
ENTER JUDGMENT AGAINST GUARANTOR IN FGI’S FAVOR FOR ALL OBLIGATIONS DUE OR TO
BECOME DUE BY GUARANTOR HEREUNDER, WITH COSTS OF SUIT, RELEASE OF ERRORS AND
FIFTEEN PERCENT (15%) OF SUCH SUMS ADDED AS REASONABLE ATTORNEYS’ FEES; AND FOR
THE PURPOSE HEREOF A COPY OF THIS AGREEMENT SHALL BE SUFFICIENT WARRANTY. SUCH
AUTHORITY AND POWER SHALL NOT BE EXHAUSTED BY ANY EXERCISE THEREOF AND JUDGMENT
MAY BE CONFESSED FROM TIME TO TIME HEREUNDER AS FGI MAY DETERMINE.

 

5

 

  

(b) GUARANTOR, BEING FULLY AWARE OF THE RIGHT TO NOTICE AND A HEARING CONCERNING
THE VALIDITY OF ANY AND ALL CLAIMS THAT MAY BE ASSERTED AGAINST GUARANTOR BY FGI
BEFORE A JUDGMENT CAN BE ENTERED HEREUNDER OR BEFORE EXECUTION MAY BE LEVIED ON
SUCH JUDGMENT AGAINST ANY AND ALL PROPERTY OF GUARANTOR, HEREBY KNOWINGLY,
VOLUNTARILY AND UNCONDITIONALLY WAIVES THESE RIGHTS AND AGREES AND CONSENTS TO
JUDGMENT BEING ENTERED BY CONFESSION IN ACCORDANCE WITH THE TERMS HEREOF AND
EXECUTION BEING LEVIED ON SUCH JUDGMENT AGAINST ANY AND ALL PROPERTY OF
GUARANTOR, IN EACH CASE WITHOUT FIRST GIVING NOTICE AND THE OPPORTUNITY TO BE
HEARD ON THE VALIDITY OF THE CLAIM OR CLAIMS UPON WHICH SUCH JUDGMENT IS
ENTERED.

 

16. Successors and Assigns. This Agreement shall (a) be legally binding upon
Guarantor, and Guarantor’s successors and assigns, provided that Guarantor’s
obligations hereunder may not be delegated or assigned without FGI’s prior
written consent and (b) benefit any and all of FGI’s successors and assigns. FGI
may assign its rights under this Agreement without notice to or consent from
Guarantor.

 

17. Entire Agreement. This Agreement and the MamaMancini’s Agreement embody the
whole agreement and understanding of the parties hereto relative to the subject
matter hereof. No modification or waiver of any provision hereof shall be
enforceable unless approved by FGI in writing.

 

18. Governing Law, Submission to Jurisdiction and Jury Trial. THIS AGREEMENT,
AND ALL MATTERS ARISING HEREUNDER OR RELATING HERETO, SHALL IN ALL RESPECTS BE
INTERPRETED, CONSTRUED AND GOVERNED BY THE SUBSTANTIVE LAWS OF THE STATE OF NEW
YORK. GUARANTOR IRREVOCABLY KNOWINGLY AND VOLUNTARILY (I) SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED
STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK FOR THE PURPOSES OF
ANY LITIGATION OR PROCEEDING HEREUNDER OR CONCERNING THE TERMS HEREOF AND (II)
WAIVES THE RIGHT TO A JURY TRIAL WITH RESPECT TO ANY LITIGATION, CLAIMS OR
PROCEEDING HEREUNDER OR CONCERNING THE TERMS HEREOF OR OTHERWISE IN CONNECTION
WITH GUARANTOR’S DEALINGS WITH FGI.

 

19. Notices.

 

(a) In any action or proceeding brought by FGI to enforce the terms hereof,
Guarantor waives personal service of the summons, complaint, and any motion or
other process, and agrees that notice thereof may be served (i) in person, (ii)
by registered or certified mail, return receipt requested, or (iii) by
nationally recognized overnight courier (in the case of (i) above, on the date
of delivery; in the case of (ii) above, three (3) days after deposit in the U.S.
Mail; and in the case of (iii) above, one (1) day after delivery to the
courier). Service may be made at the address of Guarantor set forth in the
Preamble hereto or such other address at which Guarantor is then located.

 

6

 

  

(b) Any and all notices which may be given to Guarantor by FGI hereunder shall
be sent to Guarantor at the address of Guarantor set forth in the Preamble
hereto (or such other address at which Guarantor is then located) and shall be
deemed given to and received by Guarantor if sent by facsimile transmission or
if sent in the manner provided for service of process in Section 19(a) above.
Notices sent by facsimile shall be deemed received on the date sent. Notices
otherwise sent shall be deemed received on the applicable date(s) provided for
receipt of service of process under Section 19(a) above.

 

20. Maximum Liability. To the extent that applicable law otherwise would render
the obligations of Guarantor hereunder invalid or unenforceable, Guarantor shall
nevertheless remain liable hereunder; provided however that Guarantor’s
obligations shall be limited to the maximum amount which does not result in such
invalidity or unenforceability. Notwithstanding the foregoing, Guarantor’s
obligations hereunder shall be presumptively valid and enforceable to their
fullest extent in accordance with the terms of this Agreement, as if this
Section 20 were not a part of this Agreement.

 

21. Severability. The invalidity or unenforceability of any provision hereof
shall not affect the remaining provisions which shall remain in full force and
effect.

 

[SIGNATURES APPEAR ON FOLLOWING PAGE]

 

7

 

 

THIS GUARANTY is dated the date and year first above written.

 

  MamaMancini’s LLC         By:     Name:     Title: Managing Member

 

[Signature page to Guaranty]

 

S-1

 

 